RENDERED: APRIL 16, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1287-MR

TIMOTHY JOHN FELKER                                                 APPELLANT


                 APPEAL FROM FAYETTE CIRCUIT COURT
v.               HONORABLE JOHN E. REYNOLDS, JUDGE
                        ACTION NO. 18-CR-00524


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, KRAMER, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Timothy John Felker brings this appeal from an August 12,

2019, final judgment of the Fayette Circuit Court sentencing Felker to one-year

and six-months’ imprisonment upon his conviction of second-degree terroristic

threatening. We affirm.

            During the 2017-2018 school year, Felker was a senior enrolled in

Paul Laurance Dunbar High School (high school) in Lexington, Kentucky. In
February 2018, the high school received numerous tips that Felker had threatened

to shoot students and others at the high school. The principal of the high school

informed the Lexington Police Department about the tips as to Felker. The police

conducted an investigation and eventually seized an AR-15 firearm with numerous

rounds of ammunition that belonged to Felker. The police interviewed Felker and

students at the high school. During the interview, Felker admitted to threatening to

shoot up the school and certain students.

             In May of 2018, Felker was indicted by a Fayette County Grand Jury

upon the offense of terroristic threatening in the second degree. A jury trial ensued

in July 2019, and Felker was convicted of same. By final judgment and sentence

of imprisonment entered August 12, 2019, Felker was sentenced to one-year and

six-months’ imprisonment. This appeal follows.

             Felker contends that the circuit court erroneously failed to instruct the

jury upon lesser-included offenses. In particular, Felker asserts that a jury

instruction should have been given upon terroristic threatening in the third degree

and harassment. As to third-degree terroristic threatening, Felker argues:

             [T]he defense requested an instruction on Terroristic
             Threatening, Third Degree. The only difference in
             elements in the instructions for Terroristic Threatening,
             Third Degree and Second Degree would be a finding
             that the defendant’s threat would take place at a school.
             Terroristic Threatening, Third Degree meets both the
             statutory test outlined in [Kentucky Revised Statutes


                                         -2-
                (KRS)] 505.020, as well as the broader test from Hall[1]
                and Perry.[2] Evidence was adduced at trial that Timothy
                made statements of intent to shoot specific students. The
                jury could have chosen to believe that the nature of these
                threats was not tied to the school and could have
                convicted on the lesser-included offense. Therefore, it
                was error to deny the instruction, and the defendant was
                denied due process by the Court in doing so. Reversal is
                appropriate.

Felker’s Brief at 16-17.

                As to harassment, Felker maintained:

                     The primary difference in this offense of
                Harassment and Terroristic threatening, Second Degree is
                the intent of the defendant. In the case of Terroristic
                Threatening, the defendant intends to threaten another
                person; with Harassment, the defendant intends to
                intimidate, harass, annoy, or alarm another person.
                Throughout the trial, the defense argued that Timothy’s
                statements were idle talk or jesting; a bad sense of humor
                designed to annoy other students. The defense relied
                upon the case of Thomas v. Com[monwealth], 574
                S.W.2d 903 (Ky. App. 1978) which dealt with the
                constitutionality of KRS 508.080. . . .

                     Students at trial testified that they were not sure
                whether Timothy’s statements were jokes or were
                serious. The jury should have been allowed to make a
                determination on this issue. The legislature created
                different levels of culpability based upon the intent of the
                accused. Those that intend a statement to be a threat are
                culpable for Terroristic Threatening, Second Degree, a
                Class D Felony. Those that make statements of intent to
                harm, but do so only to annoy, are guilty of Harassment,

1
    Hall v. Commonwealth, 337 S.W.3d 595 (Ky. 2011).
2
    Perry v. Commonwealth, 839 S.W.2d 268 (Ky. 1992).

                                             -3-
              a violation. By denying the defendant the right to present
              this defense, his due process rights were violated. The
              jury was given no option to consider the defense’s theory
              that Timothy merely harassed; he did not threaten. . . .

Felker’s Brief at 17-18.

              Thus, Felker maintains that the circuit court committed reversible

error by failing to instruct the jury upon third-degree terroristic threatening and

harassment.

              It is well established that a jury instruction upon a lesser included

offense is proper when “a reasonable juror could entertain a reasonable doubt of

the defendant’s guilt on the greater charge, but believe beyond a reasonable doubt

that the defendant is guilty of the lesser offense.” Osborne v. Commonwealth, 43

S.W.3d 234, 244 (Ky. 2001). Also relevant to this appeal, KRS 505.020(2)

provides that an offense is considered to be lesser included if:

              (a) It is established by proof of the same or less than all
                  the facts required to establish the commission of the
                  offense charged; or

                     ....

              (c) It differs from the offense charged only in the respect
                  that a lesser kind of culpability suffices to establish its
                  commission[.]

KRS 505.020(2)(a) and(c); see Hall v. Commonwealth, 337 S.W.3d 595, 605 (Ky.

2011).




                                            -4-
             Second-degree terroristic threatening is found in KRS 508.078 and

provides, in relevant part:

             (1) A person is guilty of terroristic threatening in the
                second degree when, other than as provided in KRS
                508.075, he or she intentionally:

                 (a) With respect to any scheduled, publicly advertised
                     event open to the public, any place of worship, or
                     any school function, threatens to commit any act
                     likely to result in death or serious physical injury
                     to any person at a scheduled, publicly advertised
                     event open to the public, any person at a place of
                     worship, or any student group, teacher, volunteer
                     worker, or employee of a public or private
                     elementary or secondary school, vocational school,
                     or institution of postsecondary education, or to any
                     other person reasonably expected to lawfully be on
                     school property or at a school-sanctioned activity,
                     if the threat is related to their employment by a
                     school, or work or attendance at school, or a
                     school function. A threat directed at a person or
                     persons at a scheduled, publicly advertised event
                     open to the public, place of worship, or school
                     does not need to identify a specific person or
                     persons or school in order for a violation of this
                     section to occur[.]

             Third-degree terroristic threatening is set forth in KRS 508.080 and

reads, in relevant part:

             (1) Except as provided in KRS 508.075 or 508.078, a
                 person is guilty of terroristic threatening in the third
                 degree when:

                 (a) He threatens to commit any crime likely to result
                     in death or serious physical injury to another


                                          -5-
                      person or likely to result in substantial property
                      damage to another person[.]

And, harassment is codified in KRS 525.070, which provides, in relevant part:

               (1) A person is guilty of harassment when, with intent to
               intimidate, harass, annoy, or alarm another person, he or
               she:

                     ....

                  (f) Being enrolled as a student in a local school
                     district, and while on school premises, on school-
                     sponsored transportation, or at a school-sponsored
                     event:

                     ....

                    3. Creates a hostile environment by means of any
                       gestures, written communications, oral
                       statements, or physical acts that a reasonable
                       person under the circumstances should know
                       would cause another student to suffer fear of
                       physical harm, intimidation, humiliation, or
                       embarrassment.

               As to third-degree terroristic threatening, Felker maintains evidence

was introduced that he threatened to shoot specific students, and the jury could

have found that these threats were not associated with school. For this reason,

Felker believes he was entitled to a jury instruction upon third-degree terroristic

threatening.

               However, the evidence introduced at trial was that Felker threatened

to shoot up the school and target particular students at the school. For instance,


                                           -6-
there was testimony that Felker indicated that a specific student would be shot first.

At trial, the evidence as a whole demonstrated that Felker threatened to shoot

students during a school shooting event. Therefore, we do not believe a rational

juror could find that Felker’s threats were unrelated to a school setting.

Consequently, the circuit court did not err by failing to give a jury instruction upon

third-degree terroristic threatening.

             As to harassment, Felker argues that it is a lesser included offense of

second-degree terroristic threatening. Under second-degree terroristic threatening,

Felker maintains that a defendant must intend to threaten to commit an act that is

likely to result in death/serious physical harm; whereas, with harassment a

defendant must only intend to intimidate, harass, annoy or alarm another person.

             To be considered a lesser included offense, the lesser offense must

differ from the greater only in respect to a lesser state of culpability or the lesser

offense must be established by evidence of the same or less than all the facts

required to prove the greater offense. With harassment, a defendant must have

intended to intimidate, harass, annoy, or alarm; in contrast, with second-degree

terroristic threatening, the defendant must intend to threaten to commit any act

likely to cause death/serious physical harm. More importantly, harassment

requires proof of facts that are not required for second-degree terroristic




                                           -7-
threatening. Notably, the facts must demonstrate that a defendant created a hostile

environment at school to be guilty of harassment.

               Under second-degree terroristic threatening, it is not necessary to

introduce evidence that a defendant created a hostile environment at school with

his threats. Consequently, it is evident that harassment requires proof of facts not

required under second-degree terroristic threatening. In view thereof, we conclude

that harassment is not a lesser included offense of second-degree terroristic

threatening. See Colwell v. Commonwealth, 37 S.W.3d 721, 726 (Ky. 2000).3

               Felker next asserts that the Commonwealth committed prosecutorial

misconduct during closing argument. Felker maintains the Commonwealth

misstated the law by stating:

               “I’m going to shoot up the school, and I’m going to start
               with you. I wanted to hurt people by shooting them.”
               When the defendant said these words he was guilty of
               Terroristic Threatening, Second Degree. Saying the
               words is the crime. The defendant is guilty.

               ....

               The legislature made the utterance of these words
               intentionally, and these types of statements even if the
               defendant had no intention even if the defendant had no
               intention [sic] of carrying out those acts. Saying that you
               are going to shoot up the school is illegal, just as yelling


3
  Colwell v. Commonwealth, 37 S.W.3d 721, 726 (Ky. 2000), the Supreme Court held that “if the
lesser offense requires proof of a fact not required to prove the greater offense, then the lesser
offense is not included in the greater offense, but is simply a separate, uncharged offense.”

                                               -8-
             fire in a crowded theater . . . saying those words
             intentionally is the crime.

Felker’s Brief at 20 (footnotes omitted). Felker points out that he objected to the

improper closing argument, but the circuit court overruled the objection. Felker

maintains that KRS 508.078(1)(a) does not apply if the threat merely was made

jokingly or in jest. Rather, Felker asserts that KRS 508.078(1)(a) requires the

intent that the statement be a threat. Felker maintains that the Commonwealth

misled the jury in closing arguments as to the intent required by KRS

508.078(1)(a), and the circuit court committed reversible error by denying his

objection during closing argument.

             Prosecutorial misconduct is defined as “a prosecutor’s improper or

illegal act involving an attempt to persuade the jury to wrongly convict a defendant

or assess an unjustified punishment.” Murphy v. Commonwealth, 509 S.W.3d 34,

49 (Ky. 2017) (quoting Commonwealth v. McGorman, 489 S.W.3d 731, 741-42

(Ky. 2016)). Prosecutorial misconduct can occur during closing argument.

Dickerson v. Commonwealth, 485 S.W.3d 310, 329 (Ky. 2016). And, “[i]f the

misconduct is objected to, we will reverse on that ground if proof of the defendants

guilt was not such as to render the misconduct harmless, and if the trial court failed

to cure the misconduct with a sufficient admonition to the jury.” Murphy, 509

S.W.3d at 49 (quoting Duncan v. Commonwealth, 322 S.W.3d 81, 87 (Ky. 2010)).




                                         -9-
We must also consider the closing argument as a whole and that counsel enjoys

wide latitude. Murphy, 509 S.W.3d at 50.

             Viewing the closing argument as a whole, we do not believe the

Commonwealth committed prosecutorial misconduct. The Commonwealth

emphasized that Felker intentionally made threats to shoot up the school and

students. The Commonwealth stated that these threats were not made jokingly but

were made with intent. As support, the Commonwealth pointed to Felker’s

repeated statements that he was going to shoot up the school and certain students.

Also, the Commonwealth emphasized the AR-15 firearm Felker purchased with

450 rounds of ammunition, his claims of wanting to commit suicide, and students’

testimony that they viewed Felker’s threats as serious to the extent they were even

frightened to go to school. Perhaps inartful at times, we cannot say that the

Commonwealth’s closing argument was improper. Even if it were improper, no

reversible error occurred as the Commonwealth presented overwhelming evidence

of Felker’s guilt.

             Felker finally asserts that the circuit court improperly admitted

testimony during trial resulting in reversible error. The Commonwealth called Jill

Felker, Felker’s mother, during its case in chief. Felker, particularly points to the

following testimony of Jill:




                                         -10-
Prosecutor: When the police came to your house on
February 17th of 2017, what did you say about your son in
comparison to Nikolas Cruz?

Jill Felker: When something like that happens, I watch
CNN a lot. I mean I saw comparisons.

Prosecutor: What did you say?

Jill Felker: They were both cutters. Neither one had
been adjudicated as mentally ill. But Timothy doesn’t
run around outside in his underwear wearing a MAGA
hat like Nikolas Cruz was reported to have done.

Court: I think the question is “what did you say to the
police that were there at the time?”

Jill Felker: I just said there were similarities. They both
had AK . . . no AR-15, not AK-47.

Court: You told the police that?

Jill Felker: I don’t recall saying they both had an AR-15
because I think everybody knew they both did . . .

Court: The question is “what did you tell the police
when they arrived regarding Nikolas Cruz?”

Jill Felker: I just said I had watched a lot of it. Timothy
thought it was messed up that he had shot up the school,
and that basically they were both cutters. You know I
know other people who have been cutters. It doesn’t
mean they are going to go shoot up a school somewhere.

Prosecutor: Did you tell the police, “Yeah. I heard that
Nikolas Cruz had done that too. The similarities, they
just keep coming.”


                           -11-
              Jill Felker: Had done what too?

              Prosecutor: Did you say “Yeah. I heard that Nikolas
              Cruz had done that too. The similarities, they just keep
              coming.”

              Jill Felker: Did what too?

              Prosecutor: When the police came to your home did
              you draw similarities between your son and Nikolas
              Cruz?

              Jill: Yes . . . but my son did not and had no intentions of
              shooting up the school.

              Prosecutor: And Nikolas Cruz is the Marjorie Stone
              Douglas Parkland, Florida School Shooter?

              Jill Felker: Yes.

Felker’s Brief at 8-9. Felker argues the above testimony should have been

excluded because it was highly prejudicial. Felker maintains that Jill’s comparison

of Felker to the Parkland school shooter, Nikolas Cruz, only served to inflame the

passion of the jury. Thus, Felker alleges it should not have been admitted due to

its prejudicial effect.

              Kentucky Rules of Evidence (KRE) 401 defines relevant evidence as

having “any tendency to make the existence of any fact that is of consequence to

the determination of the action more probable or less probable than it would be

without the evidence.” However, pursuant to KRE 403, relevant “evidence may be

excluded if its probative value is substantially outweighed by the danger of undue

                                         -12-
prejudice[.]” It must be emphasized that “[t]he task of weighing the probative

value and undue prejudice of proffered evidence is inherently factual and,

therefore, within the discretion of the trial court.” Ross v. Commonwealth, 455

S.W.3d 899, 910 (Ky. 2015). The improper admission of evidence is considered

harmless error “if the reviewing court can say with fair assurance that the judgment

was not substantially swayed by the error.” Winstead v. Commonwealth, 283

S.W.3d 678, 689 (Ky. 2009).

             Upon Felker’s objection to Jill’s testimony, the Commonwealth

explained to the court that the testimony was highly relevant as it constituted her

observation of her son and effectively rebutted Felker’s defense at trial that his

alleged threats were mere jokes. Although relevant, we do believe that Jill’s

testimony was prejudicial, and when weighing the probative value against its

prejudicial effect, we are inclined to conclude that the circuit court abused its

discretion under KRE 403. Nonetheless, we also conclude that the error was

harmless. Jill’s testimony comparing Felker to the Parkland school shooter lasted

only minutes. Moreover, Jill also testified that she did not believe her son would

engage in a shooting spree at school. Upon the whole, we conclude with fair

assurance that the jury’s guilty verdict was not substantially swayed by Jill’s

testimony. See Winstead, 283 S.W.3d at 689.




                                         -13-
            For the foregoing reasons, the final judgment of the Fayette Circuit

Court is affirmed.

            ALL CONCUR.

BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Bradley Clark                            Daniel Cameron
Lexington, Kentucky                      Attorney General of Kentucky
                                         Frankfort, Kentucky
R. Tucker Richardson
Lexington, Kentucky                      Jenny L. Sanders
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -14-